Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicant’s arguments, filed 1/13/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moad (Aust. J. Chem., 2006).  Moad teaches PBA-block-poly(2-(methylsulfinyl)ethyl acrylate), which is a biocompatible, water-soluble polymer comprising sulfoxide functionality, prepared by radical polymerization (Abstract; Introduction; Page 685, left column).  Moad teaches a dispersity of less than 1.4 (less than 1.75) (page 672, right column).  Moad teaches that atom transfer radical polymerization is receiving great attention in the field of radical polymerization, and is included in a list of three radical polymerization techniques (Introduction).   The block copolymer may be in the form of a micelle (a carrier for a molecule; a nanoparticle; a core/shell macromolecule; the segments form a hydrophilic shell around a portion including the cationic functionality) (page 686, left column).
Moad fails to teach preparing of PBA-block-poly(2-(methylsulfinyl)ethyl acrylate by atom transfer radical polymerization using a catalyst concentration of 1000 ppm or less.  Moad fails to teach a dispersity of less than 1.3.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare PBA-block-poly(2-(methylsulfinyl)ethyl acrylate) by atom transfer radical polymerization.  The motivation for this is that Moad teaches atom transfer radical polymerization out of a list of only three radical polymerization techniques that are commonly used for radical polymerization.  Owing to the small number of choices, it would have been obvious to try atom transfer radical polymerization out of the list of three.   Regarding the limitation “using a catalyst concentration of 1000 ppm or less,” it would be well within the purview of the artisan to determine the appropriate amount of catalyst required for preparing of the polymer.  An atom transfer radical polymerization catalyst is a result-effective parameter that determines the equilibrium constant between the active and dormant species, the polymerization rate, and the distribution of chain lengths.   It would have been obvious to optimize a catalyst concentration of 1000 ppm or less, through routine experimentation, in the course of optimizing the catalyst to produce the desired polymerization rate and distribution of chain lengths.  In this way, one would find less than 1000 ppm through experimentation.   It would have been further obvious to find a dispersity of less than 1.3 through routine experimentation.  Moad provides sufficient guidance to this end as it teaches a dispersity of less than 1.4, which overlaps with the instant range.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).” MPEP 2144.05.   In preparing PBA-block-poly(2-(methylsulfinyl)ethyl acrylate) by the mechanism of radical atom transfer radical polymerization, the artisan would understand that the poly(2-(methylsulfinyl)ethyl acrylate) segment is formed by post-polymerization oxidation of a thio-functional group.   Although Moad does not teach that its biocompatible, water-soluble polymer does not exhibit a LCST in aqueous solution below 100 oC, a composition cannot be separated from its properties.  As the biocompatible, water-soluble polymer of modified Moad is identical to the instant polymer, it must exhibit the same properties as the instant polymer, that is, does not exhibit a LCST in aqueous solution below 100 oC. 


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moad (Aust. J. Chem., 2006) in view of US 20200246264 to Li.  The relevant portions of Moad are given above.
Moad fails to teach wherein the polymer is attached to a biological molecule selected from the group consisting of DNA, RNA, a protein, or an enzyme.
 Li teaches a biocompatible, water-soluble polymer comprising segments formed via an atom transfer radical polymerization and comprising sulfonyl functionality wherein the segments comprising sulfonyl functionality have a dispersity of less than 0.20  (less than or equal to 1.75; less than or equal to 1.3). (paragraphs 5-16, 42, 66, 93, and 107).  The polymer is in the form of nanoparticles for delivery of a chemotherapeutic agent (a carrier for a molecule) (abstract).   The carrier comprises cationic functionality (paragraph 107).  The polymer is in the form of a micelle (a core/shell macromolecule; the segments form a hydrophilic shell around a portion including the cationic functionality) (paragraphs 2, 5, 9, and 41).  Regarding claim 7, although Li does not teach that its biocompatible, water-soluble polymer does not exhibit a LCST in aqueous solution below 100 oC, a composition cannot be separated from its properties.  As the biocompatible, water-soluble polymer is identical to the instant polymer, that is, a biocompatible, water-soluble polymer comprising segments formed via an atom transfer radical polymerization and comprising sulfoxide functionality wherein the segments comprising sulfoxide functionality have a dispersity of less than 1.75, it must inherently exhibit the same properties as the instant polymer, that is, does not exhibit a LCST in aqueous solution below 100 oC.   The segments may be attached to a protein (a biomolecule) for the treatment of disease (paragraphs 77 and 82).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to attach the polymer of Maud to a protein.  The motivation for this is that by so doing, the polymer can be used for the treatment of disease.  The expectation of success is high, as Li teaches similar biocompatible, water-soluble polymers attached to proteins may be used for treatment of disease (paragraphs 77 and 82).

Response to Arguments
Applicant argues that Moad fails to teach preparing of polymers comprising segments formed by atom transfer radical polymerization (ATRP) which include sulfoxide functionality. To the contrary, Moad provides a review of living radical polymerization Reversible Addition-Fragmentation chain Transfer (RAFT) and does not address ATRP.  Moad discusses the exemplary R.I\FT polymerization of PBA-block-poly(2-(methylsulfinyl)ethyl acrylate), which is a biocompatible, water-soluble polymer comprising sulfoxide functionality (page 685, left column).   Laschewsky cited in the instant application teaches away from the use of ATRP, indicating that sulfoxide-containing block copolymers can be very sensitive to even small amounts of impurities such as residual catalysts from ATRP.  Nonetheless, the present inventors have discovered that ARTP can be used in the synthesis of water-soluble polymers comprising segments formed comprising sulfoxide functionality using a relatively low catalyst concentrations of 1000 ppm or less. Independent claims 1, 11, and 17 have been amended to set forth that the catalyst concentration is 1000 ppm or less.  Such low concentrations of catalyst can be used, for example, in activator regeneration by electron transfer atom transfer radical polymerization process or ARGET ATRP and supplemental activator and reducing agent ATRP or SARA ATRP.  As set forth in paragraph [0068] of the specification, unlike prior attempts to prepare polymers comprising sulfoxide groups such as those reviewed in Moad, the polymers hereof provide well-defined and stable homopolymers and (co)polymers which are prepared by an RDRP/ATRP process. The polymers hereof may be formed from a monomer containing a sulfonyl functional group, thereby enabling a simple one step procedure for the synthesis of materials with controlled incorporation of monomers/comonomers and preparation of copolymers with complex architecture designed for targeted bio-applications or for conjugation to biologically active molecules, including, for example, complexation with siRNA. Without limitation to any mechanism, ATRP may provide for synthesis of sulfoxide-containing polymers with increased stability in comparison to other RDRP procedures as a result of increased stability of end groups of the resultant polymers.  The polymers hereof may, for example, be used in the place of poly(ethylene glycol) or PEG in biomedical applications.  The polymers hereof satisfy a pressing need in the art by providing alternative water-soluble, biocompatible polymers to replace PEG.
Applicant’s arguments have been fully considered but are not found persuasive.  Regarding applicant’s argument that Moad fails to teach preparing of polymers comprising segments formed by atom transfer radical polymerization (ATRP) which include sulfoxide functionality, the examiner’s response is that it would have been obvious to prepare PBA-block-poly(2-(methylsulfinyl)ethyl acrylate) by atom transfer radical polymerization. The motivation for this is that Moad teaches atom transfer radical polymerization out of a list of only three radical polymerization techniques that are commonly used for radical polymerization. Owing to the small number of choices, it would have been obvious to try atom transfer radical polymerization out of the list of three.  Regarding applicant’s argument that the present inventors have discovered that atom transfer radical polymerization can be used in the synthesis of water-soluble polymers comprising segments formed comprising sulfoxide functionality using a relatively low catalyst concentrations of 1000 ppm or less, the examiner’s response is that it would have been obvious, in view of Moad, to prepare PBA-block-poly(2-(methylsulfinyl)ethyl acrylate) by atom transfer radical polymerization.  The motivation for this is that Moad teaches atom transfer radical polymerization out of a list of only three radical polymerization techniques that are commonly used for radical polymerization.  Owing to the small number of choices, it would have been obvious to try atom transfer radical polymerization out of the list of three.   Regarding the limitation “using a catalyst concentration of 1000 ppm or less,” it would be well within the purview of the artisan to determine the appropriate amount of catalyst required for preparing of the polymer.  An atom transfer radical polymerization catalyst is a result-effective parameter that determines the equilibrium constant between the active and dormant species, the polymerization rate, and the distribution of chain lengths.   It would have been obvious to optimize a catalyst concentration of 1000 ppm or less, through routine experimentation, in the course of optimizing the catalyst to produce the desired polymerization rate and distribution of chain lengths.  In this way, one would find less than 1000 ppm through experimentation.  Regarding applicant’s argument that the polymers hereof may be used in the place of poly(ethylene glycol) or PEG in biomedical applications, and therefore a pressing need in the art by providing alternative water-soluble, biocompatible polymers to replace PEG, the examiner’s response is that PEGylated polymers are ubiquitous in the art, and applicant has not provided evidence that there is a pressing need in the art to replace them, and has further not provided evidence of how biocompatible, water-soluble polymers comprising segments formed via an atom transfer radical polymerization using a catalyst concentration of 1000 ppm or less and comprising sulfoxide functionality wherein the segments comprising sulfoxide functionality have a dispersity less than or equal to 1.75 can be used to replace the genus of PEGylated polymers, or which species within the genus of PEGylated polymers can be replaced by the present polymers.   Regarding applicant’s argument that the specification teaches away from the use of atom transfer radical polymerization, indicating that sulfoxide-containing block copolymers can be very sensitive to even small amounts of impurities such as residual catalysts from atom transfer radical polymerization, the examiner’s response is that atom transfer radical polymerization is a widely used means of radical polymerization, and removal of small amounts of impurities is standard in the art of polymer synthesis to prepare a clean product with desired characteristics including desired molecular weight and chain length dispersity.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


April 18, 2022